DETAILED ACTION
Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Restriction is required under 35 U.S.C. §§ 121 & 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 C.F.R. § 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted:
GROUPS
Group I, claims 1-4 and 8, is drawn to a particulate composition comprising crystalline α,α-trehalose dihydrate, which consists of particles containing α,α-trehalose and maltose and/or maltotriose, and has the following characteristics (1) to (3):
(1) comprising α,α-trehalose in an amount of 70% by weight or higher but 90% by weight or lower, on a dry solid basis;
(2) comprising maltose and/or maltotriose in a total amount of 3% by weight or higher, on a dry solid basis; and
(3) having a degree of crystallinity for crystalline α,α-trehalose dihydrate of 25% or higher but less than 90%, when calculated based on its powder X-ray diffraction profile.
Group II, claims 5-7, is drawn to a process for producing a particulate composition comprising crystalline α,α-trehalose dihydrate, which consists of particles containing α,α-trehalose and maltose and/or maltotriose, and has the following characteristics (1) to (3):
(1) comprising α,α-trehalose in an amount of 70% by weight or higher but 90% by weight or lower, on a dry solid basis;
(2) comprising maltose and/or maltotriose in a total amount of 3% by weight or higher, on a dry solid basis; and
(3) having a degree of crystallinity for crystalline α,α-trehalose dihydrate of 25% or higher but less than 90%, when calculated based on its powder X-ray diffraction profile.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the common technical feature is: a particulate composition comprising crystalline α,α-trehalose dihydrate, which consists of particles containing α,α-trehalose and maltose and/or maltotriose, and has the following characteristics (1) to (3): (1) comprising α,α-trehalose in an amount of 70% by weight or higher but 90% by weight or lower, on a dry solid basis; (2) comprising maltose and/or maltotriose in a total amount of 3% by weight or higher, on a dry solid basis; and (3) having a degree of crystallinity for crystalline α,α-trehalose dihydrate of 25% or higher but less than 90%, when calculated based on its powder X-ray diffraction profile.  This element cannot be a special technical feature under PCT Rule 13.2 because the element lacks an inventive step in view of the prior art, e.g., CHAEN (US 5,916,371, Issued Jun. 29, 1999; on 08/22/2018 IDS; hereinafter, “Chaen”).  Chaen is directed to:
CRYSTALLINE POWDERY SACCSHARIDE, ITS PREPARATION AND USES
ABSTRACT
A stable crystalline powdery saccharide having a crystallinity of 40% or more, less hygroscopicity, satisfactory fluidity, and beneficial handleability, which is obtainable from an aqueous solution, containing trehalose and a different saccharide(s) crystallizable in the presence of trehalose, by crystallizing the trehalose along with the different saccharide(s).
(Chaen, title & abstract) composed of “crystalline hydrate” and “trehalose hydrate” (Chaen, col. 2, ln. 55-59; also Chaen, col. 8, ln. 29); and suitable “different saccharide(s)” include “maltose” and “[t]he proportion of trehalose to a different saccharide(s), contained in the present crystalline powdery saccharide, is one which allows them to be crystallized, preferably, in the range of 9:1 to 1:9” (Chaen, col. 2, ln. 48-63).  In this regard, it is noted:
a powder (Chaen, abstract) of “trehalose hydrate” (Chaen, col. 2, ln. 55-59; also Chaen, col. 8, ln. 29) and maltose (Chaen, col. 2, ln. 48-63) is “a particulate composition comprising crystalline α,α-trehalose dihydrate, which consists of particles containing α,α-trehalose and maltose” of the instant claims;
“[t]he proportion of trehalose to a different saccharide(s), contained in the present crystalline powdery saccharide, is one which allows them to be crystallized, preferably, in the range of 9:1 to 1:9” (Chaen, col. 2, ln. 48-63), i.e., 90-10% trehalose to 10-90% different saccharide, e.g., maltose, is:
“(1) comprising α,α-trehalose in an amount of 70% by weight or higher but 90% by weight or lower, on a dry solid basis” and
“(2) comprising maltose and/or maltotriose in a total amount of 3% by weight or higher, on a dry solid basis”
of the instant claims; AND
(3) having a degree of crystallinity for crystalline α,α-trehalose dihydrate of 25% or higher but less than 90%, when calculated based on its powder X-ray diffraction profile”
(see MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges), which is the common technical feature of the instant claims.
Because the technical feature is not a contribution over the art, as evidenced by Chaen, the instant claims lack unity.
The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 C.F.R. § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 C.F.R. § 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 C.F.R. § 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 C.F.R. § 1.475(c).  Furthermore, according to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. The “Instructions Concerning Unity of Invention” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b)) state, “The expression 'special technical features' is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.”  Thus, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the art.
Should applicant traverse on the ground that the inventions have unity of invention (37 C.F.R. § 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(i).  
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 & 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611